

116 HR 279 IH: California Clean Coast Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 279IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Carbajal (for himself, Ms. Brownley of California, Ms. Lofgren, Mrs. Napolitano, Mr. Schiff, Mr. Garamendi, Mr. Huffman, Mr. Cárdenas, Mrs. Davis of California, Ms. Barragán, Mr. Swalwell of California, Mr. McNerney, Mr. Khanna, Ms. Speier, Mr. Lowenthal, Mr. Aguilar, Mr. Sherman, Ms. Lee of California, Ms. Roybal-Allard, Ms. Hill of California, Mr. Takano, Mr. Levin of California, Mr. Cisneros, Mr. DeSaulnier, Mr. Rouda, Mr. Panetta, Mr. Gomez, Mr. Thompson of California, Mr. Correa, Ms. Eshoo, Ms. Sánchez, Ms. Matsui, Mr. Ruiz, Mr. Bera, Mr. Cox of California, Mr. Peters, Mrs. Torres of California, Ms. Porter, Ms. Judy Chu of California, Mr. Vargas, Mr. Ted Lieu of California, and Ms. Bass) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo permanently prohibit oil and gas leasing off the coast of the State of California, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the California Clean Coast Act of 2019. 2.Prohibition of oil and gas leasing in areas of the outer Continental Shelf located off the coast of CaliforniaSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:
			
				(q)Prohibition of oil and gas leasing in areas of the outer continental shelf located off the coast of
			 California
 (1)In generalNotwithstanding any other provision of this Act or any other law and except as provided in paragraph (2), beginning on the date of enactment of this subsection, the conduct of oil and gas preleasing, leasing, and related activities is prohibited in areas of the outer Continental Shelf located off the coast of the State of California.
 (2)EffectNothing in this subsection affects any rights under leases issued under this Act before the date of enactment of this subsection..
		